                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


JOHN KEITH SMITH,                                                           CLERK, U.S. DISTRICT COURT
                                                                                    RICHMOND. VA

       Plaintiff,

V.                                                      Civil Action No. 3:16CV293-HEH


WANDA ROLLINS,et. al.

       Defendants.


                              MEMORANDUM OPINION
                      (Granting Motion for Summary Judgment)

       John Keith Smith, a Virginia inmate proceeding pro se and informa pauperis,

filed this 42 U.S.C. § 1983 action. As pertinent here. Smith alleges that, while

incarcerated at Sussex II State Prison ("SUSP"), Dr. Inder Gujral provided him with

inadequate medical care for Smith's chronic degenerative joint disease,"which started in

his knees, and has now spread to his hips and lumbar."' (Compl. 14.) Specifically,

Smith contends that Dr. Gujral provided inadequate medical care because:

Claim 1       Dr. Gujral incorrectly determined that Smith only had a mild case of
              arthritis, which he treated with Motrin and Tylenol, and, he waited more
              than a year and a half to refer Smith to an outside specialist, {id. at 16-17);
Claim 2       Dr. Gujral denied Smith a "caretaker" inmate to push Smith's wheelchair,
              {id.y, and,
Claim 3       Dr. Gujral failed to order Smith a pair of knee braces {id. at 17).




'The matter is proceeding on Smith's Particularized Complaint("Complaint," ECF No. 19).
The Court previously dismissed Smith's claims against other defendants. (ECF Nos. 40, 41.)
Only Smith's claims against Dr. Gujral remain.
       The matter is before the Court on the Motion for Summary Judgment filed by Dr.

Gujral. Smith has responded. For the reasons set forth below, the Motion for Summary

Judgment(ECF No.42) will be granted.

                    I. STANDARD FOR SUMMARY JUDGMENT


       Summary judgment must be rendered "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law." Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the

responsibility to inform the court of the basis for the motion, and to identify the parts of

the record which demonstrate the absence of a genuine issue of material fact. See Celotex

Corp. V. Catrett, 477 U.S. 317, 323(1986). "[Wjhere the nonmoving party will bear the

burden of proof at trial on a dispositive issue, a summary judgment motion may properly

be made in reliance solely on the pleadings, depositions, answers to interrogatories, and

admissions on file." Id at 324 (internal quotation marks omitted). When the motion is

properly supported, the nonmoving party must go beyond the pleadings and, by citing

affidavits or "'depositions, answers to interrogatories, and admissions on file,' designate

'specific facts showing that there is a genuine issue for trial.'" Id. (quoting former Fed.

R. Civ. P. 56(c) and 56(e)(1986)).

       In reviewing a summary judgment motion, the court "must draw all justifiable

inferences in favor of the nonmoving party." United States v. Carolina Transformer Co.,

978 F.2d 832, 835 (4th Cir. 1992)(citing Anderson v. Liberty Lobby, Inc., All U.S. 242,

255 (1986)). However, a mere scintilla of evidence will not preclude summary judgment.

Anderson, All U.S. at 251 (citing Improvement Co. v. Munson, 81 U.S.(14 Wall.)442,
448 (1872)). "[T]here is a preliminary question for the judge, not whether there is

literally no evidence, but whether there is any upon which a jury could properly proceed

to find a verdict for the party ... upon whom the onus of proof is imposed." Id. (quoting

Mimson, 81 U.S. at 448). Additionally,"Rule 56 does not impose upon the district court

a duty to sift through the record in search of evidence to support a party's opposition to

summary judgment." Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994)(quoting

Skotak V. Tenneco Resins, Inc., 953 F.2d 909,915 n.7(5th Cir. 1992)); see Fed. R. Civ. P.

56(c)(3)("The court need consider only the cited materials ....").

       In support of his Motion for Summary Judgment, Dr. Gujral submitted his own

declaration ("Gujral Decl.," ECF No.43-2)and copies of Smith's medical records

("MR," ECF No. 43-1).^ Smith has opposed the Motion for Summary Judgment by

submitting his own affidavit("Smith Aff," ECF No. 52-1).^


- The Court employs the pagination assigned by the CM/ECF docketing system when citing to
the medical records. The Court corrects the capitalization and punctuation for the quotations
from Smith's submissions.


^ The Court notes that after granting Smith multiple extensions of time to respond to the Motion
for Summary Judgment, Smith filed a belated request for discovery, which the Court addressed
in a separate Memorandum Order. Smith has not properly opposed the Motion for Summary
Judgment on the ground that he requires discovery in order to resist summary judgment. Rule
56(f)"permits a court to deny summary judgment or to order a continuance if the nonmovant
shows through affidavits that it could not properly oppose a motion for summary judgment
without a chance to conduct discovery." Evans v. Techs. Applicaiions & Serv. Co., 80 F.3d 954,
961 (4th Cir. 1996). Courts "place great weight on the Rule 56(0 affidavit." Id. A "Rule 56(0
affidavit must specifically identify what evidence discovery will turn up and how that evidence
will allow the party to oppose summary judgment. The affidavit should 'partieularly specifty]
legitimate needs for further discovery.'" Hamilton v. Geithner, No. 1:08CV1112(JCC), 2009
WL 1683298, at "'6(E.D. Va. June 15,2009)(alteration in original)(quoting Nguyen v. CNA
Corp., 44 F.3d 234, 242(4th Cir. 1995)). Here, Smith has not submitted a Rule 56(0 affidavit
and his Response to Motion for Summary Judgment fails to coherently identify what material the
discovery might produce that would allow him to oppose the Motion for Summary Judgment.
       Of course, the facts offered by affidavit or sworn declaration must also be in the

form of admissible evidence. See Fed. R. Civ. P. 56(c)(4). In this regard, the statements

in the affidavit or sworn declaration "must be made on personal knowledge, set out facts

that would be admissible in evidence, and show that the affiant or declarant is competent

to testify on the matters stated." Id. Therefore,"summary judgment affidavits cannot be

conclusory or based upon hearsay." Evans, 80 F.3d at 962(internal citations omitted).

       Smith has submitted a number of conclusory statements that run afoul of these

prohibitions. For example. Smith swears that "SUSP fails to provide adequate medical

care and that Defendant Dr. Gujral is deliberately indifferent to this failure." (Smith Aff.

^ 13.) Conclusory assertions of this ilk are irrelevant to the summary judgment analysis.

Evans, 80 F.3d at 962 (citations omitted).

       Similarly, Smith complains that "Dr. Gujral continued to prescribe Plaintiff with

anti-inflammatory medications, Motrin, Tylenol, and etc., but Defendant Dr. Gujral

directly knew that Plaintiff is unable to take anti-inflammatory medications, due to a[n]

acid reflux condition and this is indicated on the front cover of the medical charts along

with other allergies." (Smith Aff. ^ 8.) This statement suffers from a number of

deficiencies. First, Smith fails to state sufficient facts to indicate that he has personal

knowledge as to what is stated on the front cover of his "medical charts." {Id.) Second,

Smith's medical records from his multiple trips to the VCU Medical Center list his

allergies and these records do not indicate that he cannot take anti-inflammatory

medication. {See, e.g., MR 20,41.) Third, Tylenol is not anti-inflammatory
medication.'' Fourth, Smith fails to state any instance wherein he alerted Dr. Gujral that

he was allergic to any drugs prescribed by Dr. Gujral.

       Finally, the Court notes that Smith's Affidavit contains a host of complaints

against the Virginia Department of Corrections and other entities and persons who are not

parties to this action. (See, e.g.. Smith Aff.     12-27.) These allegations are largely

irrelevant to the Motion for Summary Judgment filed by Dr. Gujral. the sole remaining

defendant before the Court.

       In light of the foregoing submissions and principles, the following facts are

established for the Motion for Summary Judgment.

                                  II. PERTINENT FACTS


       A.      Smith's Interactions with Dr. Gujral

       From March of2013 until August 23, 2016, Dr. Gujral served as the Medical

Director at SUSP. (Gujral Decl.^ 1 .)^ According to Dr. Gujral, he first encountered
Smith on September 23, 2014, in response to Smith's complaints of leg pain. (Id ^ 5.)

Dr. Gujral evaluated Smith and made a request for a vascular clinic evaluation. (Id.)

       Smith, however, swears that his first encounter with Dr. Gujral was on July 8,

2014. (Smith Aff.^ 4.) According to Smith, he told Dr. Gujral that he was suffering

from "severe, chronic degenerative joint disease condition in both knees." (Id. ^ 5.)


'' Darren Hein, Univ. of Ill.-Chi. Drug Info. Grp., Is Tylenol(Acetaminophen)Anti-
Inflammatory?, Healthline (Jul. 25, 2016), https://www.healthline.com/health/pain-relief/is-
tylenol-anti-inflammatory.

^ In his declaration. Dr. Gujral often cites to Smith's medical records. The Court omits the
citation to medical records unless Smith disputes Dr. Gujral's factual assertion.
Smith presented Dr. Gujral "with a copy of a MRI scan report, from Dr. Graham, which

clearly indicated that the right knee has a tear of the meniscus, and the left knee [has] a

complex tear of the posterior horn of the medial meniscus." {Id. ^ 6.)

       When Dr. Gujral next saw Smith on January 21, 2015, Smith "complained of leg,

knee, and hip pain, and trouble walking." (Gujral Deck ^ 6.) After evaluating Smith, Dr.

Gujral referred Smith for physical therapy, recommended that he do exercises and

ordered Tylenol for him. {Id.)

       Smith contends that Dr. Gujral prescribed anti-inflammatory medications, like

Motrin for Smith, even though according to Smith, Smith's medical chart reflected that

Smith could not take such medication because of his acid-reflux. (Smith Aff. ^ 8.)''

       Dr. Gujral ordered x-rays and later discussed them with Smith. {Id.) During this

discussion. Smith contends that Dr. Gujral told Smith "that he only has a mild case of

arthritis," {Id.) Smith fails to provide any date for when the x-rays were ordered and

when the discussion allegedly occurred. Nevertheless, the record indicates that x-rays

were ordered during Smith's meeting with Dr. Gujral on March 10, 2015. (Gujral Decl.

^ 7; MR 3.) On that date. Smith was in a wheelchair complaining of back pain. (Gujral

Decl.^ 7.) Dr. Gujral ordered an x-ray of Smith's back, hip, and knee and again referred

Smith to physical therapy. {Id.)

       On July 22, 2015, Smith saw medical personnel and complained that he hit his

head and knee after a fall on the way to a physical therapy appointment. (MR 4.)


^ As noted above, Smith's medical records do not indicate that he is allergic to anti-inflammatory
medications. (MR 20, 41.)
       Dr. Gujral next saw Smith on August 18, 2015. (Gujral Aff. ]19.) Smith

complained of back pain and spasms. {Id.) Dr. Gujral evaluated Smith and

recommended that Smith "stay on his pain medicine and continue exercises." {Id.)

Dr. Gujral examined Smith's knee and ordered an x-ray. {Id.)

       When Dr. Gujral next saw Smith on October 5, 2015, Smith requested to "see a

specialist for his back and that he receive a 'caretaker' or a person to assist in pushing his

wheelchair." {Id. ^ 10.) Dr. Gujral completed the appropriate paperwork for Smith to be

seen by an orthopedist. {Id.) Smith was scheduled to see an orthopedist at Virginia

Commonwealth University Medical Center("VCU")on January 11, 2016. {Id.)

       Dr. Gujral saw Smith on November 15, 2015 for an ingrown toe nail and dry skin.

{Id. til.) Smith did not mention any leg or back pain during this appointment. {Id.)

       Smith was scheduled to be seen by Dr. Gujral on November 23, 2015, but Smith

refused to appear for this appointment. {Id. t 12.)

       Dr. Gujral next saw Smith on January 4,2016 "for complaints of weakness,

tiredness, and fatigue." {Id. t 13.) Dr. Gujral informed Smith of his impending

orthopedic appointment and ordered lab work and a urine test. {Id.)

       On January 11, 2016, Smith was seen by a VCU orthopedist. {Id. ^ 14.) The

orthopedist prescribed Robaxin, a muscle relaxer, and Aleve. {Id.) The orthopedist

further recommended that Smith "use a cane for walking, physical therapy, and to return

in four months for a follow-up appointment." {Id.) Smith already had a cane and was

taking Aleve. {Id.) Dr. Gujral ordered Robaxin for Smith. {Id.)
        On January 26, 2016, Smith was scheduled to see Dr. Gujral for a follow-up to his

orthopedic visit. (M f 15.) Smith did not appear for his appointment. (Id.) Smith

asserts that the officer on his pod never alerted him to this appointment. (Smith Aff.

132.)

        Dr. Gujral saw Smith on February 29, 2016, in conjunction with Smith's

complaints of congestion and sinus problems. (Gujral Decl.f 16.) Dr. Gujral prescribed

medication to treat Smith's sinus problems and informed Smith of the orthopedist's

recommendations. (Id.) That same day, Dr. Gujral completed the paperwork to have

Smith re-examined by an orthopedist in four months. (Id. ^ 17.)

        Smith was approved to see an orthopedist on May 9, 2016. (Id. ^ 18.)

        On April 19, 2016, Dr. Gujral saw Smith at a chronic care appointment to monitor

Smith's diabetes, hypertension, and chronic obstructive pulmonary disease("COPD").

(Id. ^ 19.) Smith complained about back pain and his shoulder pain. (Id.) Dr. Gujral

advised Smith to do range of motion exercises. (Id.) Dr. Gujral ordered labs and

reviewed the results. (Id.)

        On May 9, 2016, Smith was seen by an orthopedist at VCU. (Id. ^ 20.) Smith was

"diagnosed with lumbar spondylosis and severe spinal stenosis. The orthopedist

recommended [that Smith] receive Neurontin, have an MRI done of his lumbar spine, and

to be seen in four weeks after the MRI was done." (Id.)

        On May 11, 2016, Dr. Gujral completed the necessary paperwork for the MRI of

Smith's lumbar spine and to have Smith seen by VCU Orthopedics in four weeks after
theMRI.(M ^21). The papenvork was approved. {Id.) Dr. Gujral, however, was not

responsible for scheduling the actual appointment. {Id.)

       Dr. Gujral next saw Smith on May 24, 2016. {Id. ^ 22.) On that date. Smith

complained of"swelling in both of his legs, as well as a rash and itching." {Id.) Smith

also requested someone to push his wheelchair. {Id.) Dr. Gujral evaluated Smith. {Id.)

Dr. Gujral denied Smith's request for someone to push his wheelchair. {Id.) Dr. Gujral

informed Smith "that he was ovenveight and there was nothing wrong with his upper

extremities, so it was best for him to continue pushing his own wheelchair to get some

exercise and maintain muscle and strength in his upper body." {Id.)^ Dr. Gujral

prescribed cream for the itching and noted that Smith was scheduled for a follow-up with

the orthopedist and scheduled to have an MRl. {Id.)

       On July 28, 2016, Dr. Boakye, another physician, again requested the scheduling

of the MRJ that previously had been approved. {Id. ^ 23.)

       Smith was "seen by Dr. Militana on July 29, 2016. Dr. Militana evaluated

[Smith's] pain and wrote in [Smith's] record that this MRI had been cancelled and

ordered for the scheduling clerk [to] call and schedule the MRI that had been approved."

{Id. 124.)

       On August 5, 2016, the scheduling clerk scheduled Smith's MRI for September

16,2016. {Id. ^25.)




^ Smith contends that pushing himself in his wheelchair increases his back and knee pain.
(Smith Aff. H 37.)
      Dr. Gujral saw Smith on August 16, 2016. {Id. ^ 26.) Smith asked about his MRI,

treatment for his itching, and complained of gas. {Id.) Dr. Gujral informed Smith that his

MRI was being scheduled and provided medications for his other ailments. {Id.)

       On August 22, 2016, Dr. Gujral saw Smith for the last time. {Id. H 27.) Smith

"again asked for someone to push his wheelchair." {Id.) Dr. Gujral again explained to

Smith that "it was best for him to continue to push his own wheelchair to maintain his

upper body strength and that there was nothing wrong with his upper [body] preventing

him from pushing himself." {Id.) On August 23, 2016, Dr. Gujral left SUSP and had no

further contact with Smith. {Id. ^ 28.)

       According to Dr. Gujral, Smith never asked him for knee braces. {Id. ^ 33.)

Furthermore, Dr. Gujral contends that, due to security concerns at SUSP, even if Smith

had asked for knee braces, he would not have been able to order Smith braces that

contained metal hardware. {Id.)

       B.     Smith's Medical Care after Dr. Gujral's Departure from SUSP

       On September 16, 2016, an MRI was taken of Smith's back. {Id. 29.) On

October 3, 2016, Smith went to VCU for a follow-up appointment with respect to the

MRI. {Id. ^ 30.) The orthopedist diagnosed Smith "with spinal stenosis and degenerative

joint disease of the lumbar spine." {Id.) "The orthopedist noted that [Smith] needed a

medical detail to help push his wheelchair, an epidural steroid injection, and physical

therapy for his lower back." {Id.)




                                            10
       On October 6, 2016, at SUSP, Dr. Militana reviewed the recommendations from

the orthopedist. {Id. TI31.) Dr. Militana planned to follow-up with the orthopedist as

needed. {Id.)

       On January 23, 2017, Smith had an additional follow-up appointment with VCU

Orthopedies. {Id. ^ 32.) "At this appointment, the orthopedist noted no neurological

compromise, no evidence of radiculopathy, suggested that [Smith] have assistance with

his wheelehair if available, use of NSAIDS or Tylenol as tolerated for pain, use of

Neurontin, and plans to schedule epidural steroid injections for back pain." {Id. T| 32.)

       On March 29, 2017, Smith received the recommended steroid injection. (MR 56.)

Smith noted that the injection did not help. {Id. at 60.) In November of 2017, Smith was

sent to VCU for a surgical consultation. {Id.) The doctor at VCU concluded that Smith

did "not need neurosurgery intervention." {Id.)

                                     III. ANALYSIS


       A.       Smith's Demands for Injunctive Relief Against Dr. Gujral Are Moot

       The record reflects that Dr. Gujral is no longer employed at SUSP where Smith is

confined. Thus, Dr. Gujral is no longer in a position to provide Smith with the knee

braces or a caretaker as Smith requested in his Complaint. (Compl. 18.) Therefore,

Smith's demands for injunctive relief with respeet to Dr. Gujral are moot. See Petersen

V. StommeU No. 08-CV-00668-ZLW-KMT,2009 WL 2009000, at * 1 (D. Colo. July 9,

2009); Felder v. Cross, No. 3:95-CV-595RM, 1998 WL 792196, at *2(N.D. Ind. Sept.

8, 1998). Accordingly, Smith demands for injunctive relief with respect to Dr. Gujral

will be dismissed without prejudice as moot.

                                             11
      B.      Eighth Amendment Principles

      To survive a motion for summary judgment on an Eighth Amendment claim,

Smith must demonstrate that Dr. Gujral acted with deliberate indifference to his serious

medical needs. See Brown v. Harris, 240 F.3d 383, 388(4th Cir. 2001). A medical need

is "serious" if it "has been diagnosed by a physician as mandating treatment or one that is

so obvious that even a lay person would easily recognize the necessity for a doctor's

attention." Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)(quoting Henderson v.

Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

      The subjective prong of a deliberate indifference claim requires the plaintiff to

demonstrate that a particular defendant actually knew of and disregarded a substantial

risk of serious harm to his person. See Farmer v. Brennan, 511 U.S. 825, 837(1994).

"Deliberate indifference is a very high standard—a showing of mere negligence will not

meet it." Grayson v. Peed, 195 F.3d 692,695 (4th Cir. 1999)(citing Estelle v. Gamble,

429 U.S. 97, 105-06(1976)).

      [A] prison official cannot be found liable under the Eighth Amendment for
      denying an inmate humane conditions of confinement unless the official
      knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware offacts from which the inference could be drawn
       that a substantial risk of serious harm exists, and he must also draw the
       inference.


Farmer, 511 U.S. at 837. Farmer teaches "that general knowledge of facts creating a

substantial risk of harm is not enough. The prison official must also draw the inference

between those general facts and the specific risk of harm confronting the inmate."

Johnson v. Quinones, 145 F.3d 164, 168 (4th Cir. 1998)(citing Farmer, 511 U.S. at 837).


                                            12
Thus, to survive a motion for summary judgment under the deliberate indifference

standard, a plaintiff"must show that the official in question subjectively recognized a

substantial risk of harm....[and] that the official in question subjectively recognized

that his actions were 'inappropriate in light of that risk.'" Parrish ex rel Lee v.

Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)(quoting/?/c/2 v. Bruce, 129 F.3d 336,340

n.2 (4th Cir. 1997)).

       In evaluating a prisoner's complaint regarding medical care, the Court is mindful

that, "society does not expect that prisoners will have unqualified access to health care"

or to the medical treatment of their choosing. Hudson v. McMillian, 503 U.S. 1, 9(1992)

(citing Eslelle, 429 U.S. at 103-04). Absent exceptional circumstances, an inmate's

disagreement with medical personnel with respect to a course of treatment is insufficient

to state a cognizable constitutional claim. See Wright v. Collins, 766 F.2d 841, 849(4th

Cir. 1985)(citing Gittlemacker v. Prasse, 428 F.2d 1,6(3d Cir. 1970)).

              1.        Claim 1


       Initially, Smith complains that Dr. Gujral acted with deliberate indifference by

suggesting that Smith merely had arthritis which could be treated with anti-inflammatory

medications. The record, however, reflects that Dr. Gujral did not act with indifference

to Smith's medical complaints. By either Smith's or Dr. Gujral's account, upon hearing

of Smith's complaints, Gujral promptly ordered a vascular consultation and then x-rays.

When Dr. Gujral next saw Smith in January of20I5, Smith was complaining of leg,

knee, and hip pain, and trouble walking. After evaluating Smith, Dr. Gujral referred



                                             13
Smith for physical therapy, recommended that he do exercises and ordered Tylenol for

him.


       Although Smith contends that he could not take Motrin, he fails to direct the Court

to evidence that he alerted Dr. Gujral to this fact. Farmer, 511 U.S. at 837. Moreover,

Smith fails to direct the Court to evidence reflecting how often he was prescribed Motrin.

       Smith notes that the record fails to reflect that he actually received physical

therapy. Smith, however, does not swear that he did not receive physical therapy or that

he alerted Dr. Gujral to fact that he was not receiving physical therapy.® See id. Thus,

these circumstances fail to support an inference of deliberate indifference on the part of

Dr. Gujral.

       When Smith continued to complain of back pain in October of 2015, Dr. Gujral

promptly filled out the paperwork to have Smith examined by an outside orthopedist.

While it took roughly three months for the examination to occur. Smith fails to

demonstrate the delay was the product of Dr. Gujral's indifference or that this delay can

support an Eighth Amendment claim. Where an inmate's inadequate medical care claim

is predicated upon a delay in care, the inmate must also establish that the delay in the

provision of medical care "resulted in substantial harm." Mata v. Saiz, 427 F.3d 745, 751

(10th Cir. 2005)(quoting Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001)); id.

at 754 {quoling Sealock v. Colorado, 218 F.3d 1205, 1210(10th Cir. 2000))(identifying



® Although the medical record does not contain information from Smith's physical therapy
appointments, it does suggest he was receiving such appointments. Specifically, on July 22,
2015, Smith saw medical personnel and complained that he hit his head and knee after a fall on
the way to a physical therapy appointment. (MR at 4.)

                                              14
  this additional requirement ofthe objective prong); see Webb v. Hamidullah, 281 F.

  App'x 159, 166-67 n.l3 (4th Cir. 2008). "[T]he substantial harm requirement may be

  satisfied by lifelong handicap, permanent loss, or considerable pain." Garrett v.

  Stratman, 254 P.3d 946,950(10th Cir. 2001)(citations omitted); see Coppage v. Mann,

  906 P. Supp. 1025, 1037(E.D. Va. 1995)(quoting Monmouth Cty. Corr. Inst'l Inmates v.

  Lanzaro, 834 P.2d 326, 347(3d Cir. 1987)).

         Here, Smith fails to demonstrate that the delay in arranging the orthopedic

  consultation caused him substantial harm. After the orthopedic consultation the only

  change in treatment for Smith's back and joint pain was the prescription of Robaxin, a

  muscle relaxer. Smith fails to submit any evidence that suggests the Robaxin

  significantly alleviated his pain.' Accordingly, with respect to his complaint about the

  delay in referring him to a specialist. Smith fails to satisfy either the objective or

  subjective prong for an Eighth Amendment claim. Additionally, with respect to his

  general complaints about Dr. Guiral's medical care, Smith fails to demonstrate that Dr.

  Gujral acted with deliberate indifference. Claim 1 will be dismissed.

                  2.    Claim 2

         In Claim 2, Smith complains that Dr. Gujral acted with deliberate indifference by

  failing to provide Smith a caretaker to push his wheelchair. Smith has a number of




'Indeed, Smith fails to demonstrate that accelerating any of his specialist visits would have
  allowed him to avoid a substantial harm. The surgical consultation concluded that Smith was not
  a good candidate for surgery and the steroid injected provided to Smith failed to alleviate
  Smith's pain.


                                                 15
competing medical ailments. For example, Smith is overweight and has diabetes. While

Smith contends that pushing his own wheelchair was uncomfortable, Dr. Gujral believed

that because of Smith "various comorbidities and body habitus it was best for [Smith] to

continue to push his own wheelchair for needed aerobic exercise and to help maintain his

upper body strength." (Gujral Decl. ^ 34.) Smith's disagreement with Dr. Gujral's

medical judgment that Smith's various medical needs were best addressed by requiring

Smith to propel his own wheelchair fails to demonstrate deliberate indifference. See

Wright, 766 F.2d at 849 (citing Gittlemacker, 428 F.2d at 6).'" Accordingly, Claim 2 will

be dismissed.


                3.    Claim 3


       In Claim 3, Smith faults Dr. Gujral for failing to order him a pair of knee braces.

Smith, however, fails to demonstrate that he has a serious medical need for knees braces.

Iko, 535 F.3d at 241 (quoting Henderson, 196 F.3d at 846). Furthermore, Smith fails to

demonstrate that Dr. Gujral acted with deliberate indifference to any need Smith may

have had for knee braces. Dr. Gujral does not even recall Smith ever asking him for knee

braces. Nevertheless, assuming as we must for purposes of summary judgment that

Smith did ask for knee braces, the record fails to support an inference that Dr. Gujral was



  The Court recognizes that after Dr. Gujral departed from SUSP,the outside orthopedist
recommended that Smith be provided with a caretaker to push his wheelchair. Given the
circumstances before the Court this fact fails to demonstrate deliberate indifference on the part of
Dr. Gujral. If an inmate's "disagreement with a doctor's professional judgment does not state a
violation of the Eighth Amendment, then certainly no claim is stated when a doctor disagrees
with the professional judgment of another doctor. There may,for example, be several acceptable
ways to treat an illness." IVhite v. Napoleon, 897 F.2d 103, 110(3d Cir. 1990)(emphasis
omitted); see United Stales v. Clawson, 650 F.3d 530, 538 (4th Cir. 2011).

                                                16
subjectively aware that the failure to provide them posed a substantial risk of serious

harm to Smith's person. Dr. Gujral evaluated and examined Smith over a two-year

period. Smith had every opportunity to repeat his complaint about the lack of knee

braces. Smith failed to do so. Nothing in the record suggests that the multiple

examinations of Smith by Dr. Gujral or the other physicians revealed that Smith required

knee braces. Thus, Smith fails to demonstrate that Dr. Gujral acted with deliberate

indifference. Accordingly, Claim 3 will be dismissed.

                                   IV. CONCLUSION


       Smith's demand for injunctive relief will be dismissed without prejudice as moot.

Smith's claims against Dr. Gujral will be dismissed. The Motion for Summary Judgment

(ECF No.42) will be granted. The action will be dismissed.

       An appropriate Order will accompany this Memorandum Opinion.


                                                                       /s/
                                                  Henry E. Hudson
                                                  Senior United States District Judge

Date:"Jan.3<^2ol?
Richmond, Virginia




                                             17
